UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4683


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIANO NUNEZ-ORTIZ, a/k/a Mario Ortiz, a/k/a Ramon Ortiz-
Palomarez, a/k/a Mario Ortiz-Flores,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:08-cr-00178-NCT-1)


Submitted:    January 13, 2010              Decided:   February 4, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Angela Hewlett Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Mariano       Nunez-Ortiz     (Nunez),      a     Mexican    national,

appeals his eighteen month sentence for reentry into the United

States by a deported alien, in violation of 8 U.S.C. § 1326(a)

(2006).      Appellate counsel has filed a brief pursuant to Anders

v.    California,        386    U.S.   738   (1967),       questioning      whether   the

district court erred in sentencing Nunez outside of the advisory

guideline range, but concluding that there are no meritorious

grounds for appeal. *             Nunez has not filed a pro se supplemental

brief      and    the    Government    elected       not   to    file   a   brief.      We

affirm.

                 “Regardless of whether the sentence imposed is inside

or    outside      the     [g]uidelines      range,    the      appellate    court    must

review      the     sentence      under   an       abuse-of-discretion       standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                         Appellate courts

are     charged         with     reviewing     sentences         for    reasonableness,

considering both the procedural and substantive reasonableness

of a sentence.           Id.




       *
       While Nunez has been released from prison, this appeal is
not moot as he has a legally cognizable interest in the outcome.
Though he has been released from prison and likely deported, he
has not completed his term of supervised release.         United
States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008) (quoting
Powell v. McCormack, 395 U.S. 486, 496 (1969)).



                                               2
              In   determining        procedural        reasonableness,           we        first

assess     whether      the     district      court      properly       calculated              the

defendant’s advisory guidelines range.                        Id. at 51.               We then

determine whether the district court failed to consider the 18

U.S.C. § 3553(a) (2006) factors and any arguments presented by

the parties, treated the guidelines as mandatory, selected a

sentence      based     on    “clearly       erroneous       facts,”      or    failed           to

sufficiently explain the selected sentence.                        Id.; United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                             “The district

court     ‘must       make    an     individualized           assessment[,]’.               .    .

apply[ing]      the     relevant      §     3553(a)     factors      to     the      specific

circumstances of the case before it.”                    United States v. Carter,

564    F.3d   325,      328   (4th    Cir.    2009)      (quoting       Gall      v.    United

States, 552 U.S. 38, 50 (2007)).                   Additionally, a district judge

must     detail    in    open      court     the     reasons       behind      its      chosen

sentence,     “‘set[ting]          forth    enough      to    satisfy     the     appellate

court that he has considered the parties’ arguments and has a

reasoned      basis     for    exercising         his   own    legal      decisionmaking

authority.’”        Id. (quoting Rita v. United States, 551 U.S. 338,

356 (2007)).

              Finally, we review the substantive reasonableness of

the     sentence,       “taking      into     account        the   ‘totality           of       the

circumstances, including the extent of any variance from the



                                              3
[g]uidelines range.’”             Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).

               Here, it is clear that the district court’s sentence

was    procedurally       reasonable,       and       Nunez’s      attorney      does    not

contend      otherwise.          The   district        court    properly        calculated

Nunez’s guidelines range at six to twelve months’ imprisonment

and    provided      an   individualized        assessment,        explicitly        stating

the reasons for varying six months upward beyond the high end of

the guideline range.           Accordingly, we find that Nunez’s sentence

was procedurally reasonable.

               Similarly,        Nunez’s        sentence           was     substantively

reasonable.          Though the sentence was six months outside of the

upper end of the guideline range, the district judge articulated

that    such    an    upward     departure      was    justified         due    to   Nunez’s

substantial       criminal       history,    which      he     believed        was   largely

under represented in the criminal history report.                          Specifically,

the judge identified the fact that this was the fourth time

Nunez had illegally entered the United States, and that he had

been deported on multiple prior occasions.                         Moreover, the judge

noted that Nunez’s criminal offenses appeared to escalate each

time    he     returned    and    prior     sentences        had    not    deterred      his

illegal behavior.           Therefore, we find that the district court

did not abuse its discretion in sentencing Nunez to eighteen

months’ imprisonment.

                                            4
            In accordance with Anders, we have reviewed the entire

record     for    any     meritorious      issues    and    have    found     none.

Therefore, we affirm the district court’s judgment.                     Though we

generally require that counsel inform his client, in writing, of

the client’s right to petition the Supreme Court of the United

States for further review, counsel has informed us that, due to

Nunez’s deportation, he is unable to contact or otherwise serve

his   client.           Accordingly,    we    refrain      from    imposing   this

requirement.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and   argument     would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         5